Citation Nr: 1433007	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel




INTRODUCTION

The Veteran had active military service from June 1950 to December 1953 and from September 1954 to July 1971.  He died in October 2006.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the cause of the Veteran's death.

In June 2011, the Board remanded the appellant's case to the Agency of Original Jurisdiction (AOJ) for further development.

In January 2013, the Board denied the claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the Board's January 2013 decision and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The evidence of record reflects that the Veteran died in October 2006 at the age of 73.  An October 2006 certificate of death lists the immediate cause of death as congestive heart failure and lists other significant conditions that were underlying causes as renal carcinoma and prostate cancer.  During the Veteran's lifetime service connection was in effect for sinusitis and hemorrhoids with anal fistula, postoperative, both rated as noncompensable.

The appellant had asserted that the Veteran served in Vietnam for three months prior to being stationed in Korea and that presumed exposure to Agent Orange resulted in prostate cancer, an underlying cause of the Veteran's death.  The appellant also asserted that the Veteran suffered from hypertension in service, "although it was not diagnosed until after he had left the service," and it was also a major contributing factor to the congestive heart failure that was the main cause of his death.  See August 2012 appellant statement.

In January 2013, the Board denied the claim of service connection for the cause of the Veteran's death on several bases.  First, congestive heart failure, renal carcinoma, and prostate cancer were not present in service, manifested within one year after discharge, or found to be etiologically related to service.  Second, his service-connected sinusitis and hemorrhoids with anal fistula, postoperative were not shown to have caused or contributed substantially or materially to his death.  Third, he was not presumed to have been exposed to herbicides, including Agent Orange, because he served at the Osan Air Force Base in Korea from August 1970 to June 1971 and there was no record of his ever being in the Republic of Vietnam.  Finally, the evidence of record demonstrated that essential hypertension was diagnosed in July 1974, which was outside the period for presumptive service connection for chronic diseases such as hypertension, and an April 2005 VA examiner opined that the Veteran's hypertension was not caused by or a result of active duty.  

The parties to the Joint Motion for Remand agreed that the April 2005 VA examination report was inadequate and the Board erred by relying on it to determine that service connection for the cause of the Veteran's death was not warranted.  The Joint Motion for Remand made no other arguments with respect to the Board's denial on other bases of service connection for the cause of the Veteran's death.  Rather, the basis for vacating the Board's January 2013 decision was limited to the Board's reliance (in part) on the opinion of the April 2005 VA examiner with respect to the issue of whether hypertension was incurred in or otherwise related to military service.  

Specifically, the parties believed that the April 2005 VA examination report and opinion were inadequate because the examiner failed to consider all of the relevant blood pressure readings and appeared to have incorrectly noted that "on two occasions there were elevated diastolic blood pressure...during active duty," and "[a]ll other blood pressure readings [were] not only normal, but excellent."  The parties emphasized that despite the April 2005 examiner's determination, the record "documents at least five in-service blood pressure readings in which the Veteran's diastolic blood pressure was 88 and 90 or above" and that the service medical records "further document blood pressure readings that may be indicative of prehypertension."  See Joint Motion for Remand at 4.  Accordingly, the case must be remanded to "obtain a new medical opinion that addresses the relevant blood pressure readings and determines whether the Veteran's hypertension was incurred in, caused by, or aggravated by the Veteran's period of military service."  Id. at 4-5.

If the Veteran's hypertension is found to be related to his military service, then an additional medical opinion regarding the cause of his death is also required.

The Joint Motion for Remand includes an Exhibit, "Cardiovascular Link: Artery & Vein Diseases (Diagnostic Codes 7101-7123)" from the Veterans Benefits Administration (VBA) Compensation and Pension (C&P) Medical Electronic Performance Support System (EPSS).  The document indicates that hypertension is "defined by blood pressure readings of a diastolic average, taken on two separate occasions, as over 90 mm/Hg, or systolic average, at two or more visits, which is over 140 mm/Hg."  The document further details that 

[n]ormal blood pressure should be 120/80 mm/Hg or lower. Prehypertension blood pressure is a systolic pressure of 120-130 mm/Hg and a diastolic pressure of 80-90 mm/Hg.  Stage I hypertension is a systolic pressure of 140-159 mm/Hg or a diastolic pressure of 90-99 mm/Hg.  Stage II hypertension is systolic pressure of 160 mm/Hg or higher or a diastolic pressure 100 mm/Hg or higher.  Diagnosis is made through two seated blood pressure readings on two separate occasions.

The Board observes that the C&P Medical EPSS 

provides medical information, tutorial information related to medical terminology and issues, numerous graphics to illustrate various medical definitions and concepts, and special considerations that RVSRs should account for when doing ratings.  All of this information is provided within the context of the body systems of the Rating Schedule and the Diagnostic Codes.

See http://cptraining.vba.va.gov/C&P_Training/Job_Aids/Medical_EPSS.htm (last visited July 14, 2014) (emphasis added).  The information provided in the Medical EPSS is intended to be "an online job reference and information tool."  Id. 

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013); see also Gill v. Shinseki, 26 Vet. App. 386, 391 (2013) (holding that that Note 1 applies only to confirming the existence of hypertension and it is not required for an adequate rating examination).  The Board observes that the VBA MEPSS Exhibit highlights the regulatory definition of hypertension under the "Special Considerations" section.  In addition, the minimum, 10 percent, rating for hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Therefore, the reviewing physician must thoroughly review the record to determine whether hypertension was clinically manifested during service, whether hypertension manifested to a compensable degree within one year of separation from service, or whether hypertension diagnosed after service is otherwise related to military service, including the documented instances of elevated blood pressure readings.  If the reviewing physician determines that the Veteran's hypertension was service connected, then the physician should also render an opinion as to whether hypertension was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's entire claims file and a complete copy of this REMAND to a VA physician to obtain a medical opinion regarding the onset and etiology of the Veteran's essential hypertension and whether it caused or contributed to the cause of the Veteran's death in October 2006.  Following a thorough review of the claims file, please respond to the following:

Is it as least as likely as not (50 percent probability or greater) that hypertension had its clinical onset in service or is it otherwise related to service?  If not, is it as least as likely as not (50 percent probability or greater) that hypertension was manifested to a compensable degree (diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; did he have a history of diastolic pressure predominantly 100 or more and require continuous medication for control of hypertension)within a year of separation from military service?

If hypertension was incurred in service, manifested to a compensable degree within one year of separation from service, or is otherwise related to military service, is there a 50 percent probability or greater that it either caused or contributed substantially or materially to the cause of his death?

The opinion report should include the complete rationale for all opinions expressed and include a review of blood pressure readings in service and a discussion of why it does or does not represent the onset of hypertension 

2.  After completion of the above action, the AOJ should readjudicate the claim on appeal.  If the benefit sought cannot be fully granted, issue a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



